Citation Nr: 9931599	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  91-56 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than May 1, 1988, 
for service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Rick S. Nissen, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and two of her children







ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
April 1946.  He died in May 1965.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a December 1989 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

The Board in August 1991, May 1994 and April 1997 remanded 
the case for further development.

The case has been returned to the Board for appellate 
consideration.  The matter of whether the January 1967 
decision wherein the Board of Veterans' Appeals denied 
entitlement to service connection for the cause of the 
veteran's death should be revised or reversed on the grounds 
of clear and unmistakable error (CUE) is the subject of a 
separate appellate decision.  The appellant has been advised 
of the CUE motion docket number 97-32 527A. 



FINDINGS OF FACT

1.  The appellant was the widow of the veteran with three 
dependent children when the Board issued a decision in 
January 1967 that denied entitlement to service connection 
for the cause of the veteran's death.


2.  She remarried in July 1968 and that marriage has 
continued to the present time. 

3.  No dependent children from her marriage to the veteran 
had any VA benefit entitlement after December 1979.

4.  Her application to reopen the claim in February 1985 was 
abandoned.

5.  The RO in December 1989 granted service connection for 
the cause of the veteran's death based upon recently enacted 
legislation and assigned an effective date of May 1, 1988. 

6.  The appellant has not submitted evidence of a legally 
sufficient claim based upon a reopened claim after final 
disallowance for VA death benefits since her remarriage in 
July 1968; nor have any of the veteran's children furnished 
such evidence of entitlement after December 1979.


CONCLUSION OF LAW

Entitlement to an effective date earlier than May 1, 1988, 
for service connection for the cause of the veteran's death 
is denied as matter of law. 38 U.S.C.A. §§ 101, 5107 (West 
1991);  38 C.F.R. §§  3.5, 3.50, 3.57, 3.55, 3.114, 3.158, 
3.400 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran and the appellant were 
married in April 1949 and that the marriage continued until 
the veteran's death in May 1965.   There were three children 
of the union born in 1950, 1951 and 1956, respectively.  The 
appellant did not identify any of the children as a helpless 
child on the June 1965 application for VA dependency and 
indemnity compensation.

The RO in September 1965 advised her of an allowance for 
burial expenses and an award as custodian of the three 
children that was to finally terminate in December 1974.  She 
was also advised that service connection for the cause of the 
veteran's death had been denied.   She appealed that 
determination and the Board affirmed it in January 1967.

During the appeal process, the appellant in December 1965 
sought to reopen a claim for "widow's pension".  The claim 
had been denied in 1965 because of excess income.  She 
provided information the RO requested and her benefit 
payments began in January 1966.  In early 1967 she asked VA 
for an explanation of the pension rate as a widow with three 
children under age 18.  In other correspondence with VA 
through July 1968 she was apprised of benefit adjustments.

In August 1968 she advised VA of her remarriage in July 1968.  
The RO advised her in late 1968 that her benefit entitlement 
ceased effective in August 1968.  She, in turn, advised VA 
that she retained custody of the children.  Thereafter 
through late 1977 there was a regular exchange of information 
between the appellant, her children and VA regarding school 
attendance and the adjustment of the VA benefit allowance.  
There was no entitlement established for any of the children 
beyond December 1979.  


In February 1985 correspondence to the RO, the appellant 
requested a review of the VA determination regarding her 
former husband's death under recent legislation concerning 
"Radioactive Veterans".    The RO in March 1985 
correspondence asked her if her present marriage had 
terminated.  She was advised that if the marriage continued 
there was no basis to reopen the claim because she was not a 
widow.  

The next correspondence to VA from the appellant was in June 
1989 seeking a review of the determination regarding the 
cause of the veteran's death under Public Law 100-321.  She 
signed the form using the veteran's surname.  The RO in 
December 1989 granted service connection for the cause of the 
veteran's death and an effective date of May 1, 1988.

Thereafter, the RO asked for information pertinent to the 
appellant's marital status and in March 1990 she advised that 
her remarriage in 1968 continued.  The RO in March 1990 
advised her that no benefits were currently payable to her, 
as she was not considered the veteran's widow because of her 
remarriage.  She was advised that she could reopen the claim 
upon termination of the marriage.  It was noted in other 
information of record that she was not entitled to any 
additional burial allowance.

Her disagreement with the determination asserted that she 
should receive death compensation and other benefits for the 
period prior to her remarriage in 1968.   Thereafter, she 
expanded the claim to include the difference between the 
death pension and death compensation entitlement for the 
period from May 1965 through December 1979.  The RO hearing 
testimony was consistent with the written argument.  



The Board remand in 1991 was intended to develop the claim 
for an earlier effective date under the provisions of 
38 C.F.R. § 3.311.  The Board found that the reopened claim 
should have been considered on that basis.  When the appeal 
was again before the Board in May 1994, it was noted that the 
appellant and her children had all lost basic eligibility to 
dependency and indemnity compensation by the May 1, 1988, 
effective date established for service connection.  The 
remand at this stage of the appeal was intended to develop 
claimed additional exposure to ionizing radiation.  

Thereafter, the RO in December 1995 issued a rating decision 
holding there was no valid claim or claimant.   The RO noted 
the appellant's remarriage and adult children had not claimed 
any benefit entitlement after 1979.  The appellant was 
advised of this determination in a supplemental statement of 
the case issued in January 1996.  

The appeal once again found its way to the Board in April 
1997.  The Board noted that the appellant would be a proper 
claimant for benefits payable prior to her remarriage in 1968 
and on behalf of her children until they reached majority.  
The Board noted that thereafter they must assert a claim in 
their own behalf.  In remanding the case again, the Board 
asked the RO to determine an inextricably intertwined issue 
of whether a legally sufficient claim was presented in view 
of certain facts in the case.  The RO was asked to 
concurrently complete development under 38 C.F.R. § 3.311.  

The record shows that the representative in May 1998 advised 
the RO that the appellant's remarriage in 1968 continued.  
The RO in May 1998 issued a supplemental statement of the 
case advising the appellant of the decision that there was no 
valid reopened claim or claimant.   

Criteria

Dependency and indemnity compensation means a monthly payment 
made by the Department of Veterans Affairs to a surviving 
spouse, child, or parent: (1) Because of a service-connected 
death occurring after December 31, 1956, or (2) Pursuant to 
the election of a surviving spouse, child, or parent, in the 
case of such a death occurring before January 1, 1957.   
38 C.F.R. § 3.5

Except as provided in Sec. 3.52, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of Sec. 3.1(j) and who was the spouse 
of the veteran at the time of the veteran's death and: (1) 
Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and  
(2) Except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.
38 C.F.R. §  3.50.

Except as provided in paragraphs (a)(2) and (3) of this 
section, the term child of the veteran means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.


For the purposes of determining entitlement of benefits based 
on a child's school attendance, the term child of the veteran 
also includes the following unmarried persons: (i) A person 
who was adopted by the veteran between the ages of 18 
and 23 years. (ii) A person who became a stepchild of the 
veteran between the ages 
of 18 and 23 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death. (3) Subject to the provisions of 
paragraphs (c) and (e) of this section, the term child also 
includes a person who became permanently incapable of self-
support before reaching the age of 18 years, who was a member 
of the veteran's household at the time he or she became 18 
years of age, and who was adopted by the veteran, regardless 
of the age of such person at the time of adoption.  38 C.F.R. 
§  3.57.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. 






If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written. (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. 



Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.

Analysis

The Board has set forth in detail the pertinent facts.  
Initially, the Board must recognize, as must the appellant, 
that the only basis upon which to prevail in this claim is on 
a finding of CUE in the January 6, 1967, Board decision.  

That is a matter of the Board's original jurisdiction and it 
will be addressed in a separate Board decision.  

After the Board decision in 1967, there was no attempt to 
reopen the claim for death compensation until 1985.   This 
was many years after the appellant's remarriage and the 
children having attained the age of majority with no 
outstanding VA benefit entitlement.  None of the children was 
a helpless child.  There are dispositive provisions of the 
law that cannot be overlooked.  The appellant did not have 
the status of a claimant for VA benefit entitlement after her 
remarriage in 1968 other than for her children.  That 
marriage continues to this date.  There was no VA benefit 
entitlement for any child after December 1979 and none has 
been alleged. 

When the claim was allowed in 1989, the earliest effective 
date possible was in May 1988, which conferred no additional 
benefit entitlement.  In fact the claim arguably should not 
have been adjudicated since there was no proper claimant, or 
legally sufficient claim without benefit of CUE in the 1967 
Board decision.  The appellant had abandoned a claim in 1985 
by not responding to the RO request for information about her 
marital status.  In any event, the claim was adjudicated and 
allowed based upon a change in the law that provided for 
presumptive service connection for radiation exposed veterans 
who developed any of the listed diseases within the 
applicable time period.  The appellant's former spouse was 
such a veteran.  38 C.F.R. §§ 3.309, 3.114, 3.400.  

Even if the Board were to assume that a favorable 
determination could result under 38 C.F.R. § 3.311, that 
would not benefit the appellant or her children since the 
effective date would not adjust earlier than the effective 
date of the liberalized regulation.  38 C.F.R. §  3.311b, 50 
Fed. Reg. 34458 (Aug. 26, 1985).  

It is reasonable to conclude that the claim in early 1985 was 
abandoned since she did not provide requested information, or 
otherwise respond timely to the RO correspondence indicating 
an intention to pursue the claim.  38 C.F.R. § 3.158.  The 
pertinent regulation that preceded 38 C.F.R. §  3.311b was 
issued in late1983.  38 C.F.R. § 3.311 (1983), 48 Fed. Reg. 
50315 (Nov. 1, 1983).  

Again, there is no potential entitlement for her under that 
regulation as she was remarried and the children were well 
beyond the limiting date for dependent's allowance.  See for 
example, Colon v. Brown, 9 Vet. App. 104, 106-07 (1996); Erro 
v. Brown, 8 Vet. App. 500, 501 (1996); Giancaterino v. Brown, 
7 Vet. App. 555, 556-57 (1995).  Although the Board asked for 
development under § 3.311 on three occasions, the wisdom of 
insisting on development in a claim that offered no potential 
benefit entitlement, and where none was claimed for any 
period that could have been within an adjusted effective 
date, is questionable.  

A favorable determination under either statute or regulation 
that governs claims based on ionizing radiation exposure does 
not serve to grant any benefit sought.  Neither the appellant 
nor any of her children have a legally sufficient claim under 
any theory other than CUE in the January 1967 Board decision.  
This is so because potential benefits under section 3.311 
could not be authorized for any period that would coincide 
with a time that either the appellant or her children could 
assert status as claimants.  

Therefore the appellant and her children do not have a 
legally sufficient claim under 38 C.F.R. § 3.311.  Thus, the 
claim for an earlier effective date for death compensation, 
to the extent that it is based upon a reopened claim, must be 
denied as a matter of law. 38 C.F.R. §  3.114.  Sabonis v. 
Brown, 6 Vet. App. 426 (1996); see also Winters v. West, 12 
Vet. App. 203, 208 (1999) for the holding that the law does 
not require a useless act.   


ORDER

An effective date earlier than May 1, 1988, for service 
connection for the cause of the veteran's death, to the 
extent that it is based upon a reopened claim, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

